 ATLAS SHEET METAL WORKS, INC.27Atlas Sheet Metal Works,Inc.,Employer and PetitionerandLocal Union No.223, Sheet Metal Workers International Asso-ciation,AFL-CIO,'Union.Case No. 12-RM-78. July 27, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Herbert N.Watterson.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Union contends that the Employer is part of a multiemployerbargaining unit represented by the South Florida Roofing and SheetMetal Contractors Association, herein called the Association. It is theUnion's contention that the Employer has never effectively withdrawnfrom the Association and is therefore legally bound by the contractnegotiated between the Association and the Union.The Employer'sposition is that it did effectively withdraw from multiemployer bar-gaining; that the proper unit is limited to employees of the Employer;and that the Association contract is not effective until signed.For a period of 6 or 7 years prior to 1963, the Employerwas a mem-ber of the Association and had authorized the Association to act as itsagent in multiemployer bargaining.The Employer also authorizedthe Association to act as its agent in associationwide bargaining dur-ing the 1963 contract negotiations.During the 1963 negotiations, the Employer, who was representedon the Association bargaining committee by its president, stated thatitwas an "industrial" type outfit, and that it would not sign a "con-struction" type contract, which was the type of contract the partieswere negotiating.Nevertheless, the Association and the Union bar-gained up to June 28, 1963, when an impasse was reached between theparties.On June 30, 1963, the most recent contract between the Asso-ciation and the Union expired. Thereupon, the Union called a strikewhich commenced July 1, 1963.',The name of the Union appears as amended at the hearing.148 NLRB No. 3. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated July 3, 1963, the Employer notified the Associationthat it was revoking its prior authorization to the Association to actas its bargaining agent.No copy of this letter, or any letter concern-ing the Employer's revocation, was sent to the Union.Goodwin Salkoff, president of the Employer and also a member ofthe Association bargaining committee, had a conversation with UnionBusiness Agent Wallace Strong and Myron Strawver, a union mem-ber, about a week after the strike started. Salkoff told them that theEmployer would not sign a construction type agreement. Salkoffalso told them that he was no longer going to be on the Associationbargaining committee.For its part, the Union, during the impasseand after the commencement of the strike, prepared an agreementwhich it presented to individual employers of the Association who de-sired to withdraw their bargaining authority from the Association,and who were willing to meet the Union's demands. This agreement,however, was never presented to the Employer.The Association and the Union resumed bargaining on July 19,1963,at which meeting Salkoff announced that he would not sign a construc-tion type contract, and that he was resigning from the Associationbargaining committee. Salkoff introduced his replacement on the com-mittee and stated that he would attend future negotiations only aspresident of the Association.He.did not participate in further bar-gaining, but did continue to attend meetings.On July 24, 1963, theAssociation reached an agreement with the Union .2Thereafter, theUnion ended its strike against the Association, but picketing has con-tinued at the premises of the Employer, even though the Union hasnever presented the contract to the Employer for signature.In August 1963, as a result of a telephone discussion between theEmployer and the Union's International president sometime prior tothe agreement, the International president sent a representative, RubenReid, to meet with the Employer concerning industrial type plants.Reid agreed that the Employer was more an industrial type operation.Although the parties discussed industrial type contracts, the Unionnever tendered an industrial agreement to the Employer.Neither didReid ask the Employer to sign the construction contract. Followingthe last meeting between the parties, Reid mailed Salkoff a copy of theUnion's standard form for Food Service manufacturers, but no fur-ther meetings have taken place. In September 1963, the Employerfiled the petition involved herein.2 Section 2 of addendum 11 attached to the agreement dated July 25, 1963, between theAssociation and the Union reads as follows:The labor agreement negotiating committee for Local Union Number 223 recognizesand agrees that the South Florida Roofing and Sheet Metal Contractors Associationis and shall be the sole and exclusive bargaining agent for and on behalf of all sheetmetal contractors who sign this agreement. ATLAS SHEET METAL WORKS, INC.29The record shows that bargaining between the Association and theUnion reached an impasse and, immediately after the multiemployercontract expired, the Union struck the Association members.There-after, the Employer notified the Association by letter that it was with-drawing its prior authorization to the Association to act as its agent.Also, the Employer informed the Union through Strong that it wouldnot sign a construction type contract-the type of contract the Asso-ciation was negotiating with the Union-and that the Employer wasresigning from the Association bargaining committee.The Employercarried out its announced intentions when, at a subsequent negotiatingsession between the Union and the Association, the Employer informedboth parties that its representative was resigning from the Associationbargaining committee and was being replaced. The Union made noobjection to the substitution of representatives.Later, after the strikeagainst the Association had terminated but picketing continued at theEmployer's premises, the Union bargained individually with the Em-ployer with respect to an industrial contract.From all the above circumstances, it is clear that the Employer'sdecision to withdraw from multiemployer bargaining evinced an in-tention to abandon, with relative permanency, multiemployer bargain-ing.The Union, however, contends it was not properly notified of theEmployer's withdrawal from multiemployer bargaining.We find nomerit in this contention.As indicated by the above recitation of facts,the Union not only concluded that the Employer had withdrawn frommultiemployer bargaining, but also acquiesced in the withdrawal. TheUnion's acquiescence is reflected both by its consent to bargain withthe Employer on a single-employer basis even after the Associationand the Union had reached an agreement and by its other conduct suchas its willingness to bargain with other individual employers duringthe impasse and its failure to present the Association contract to Re-spondent for signature.'We find, therefore, that the Employer hadeffectively withdrawn from the multiemployer bargaining unit and,consequently, is not bound by the contract between the Association andthe Union .4Accordingly, we find that the appropriate unit is thatlimited to employees of the Employer and that a'question affectingcommerce exists concerning the representation of employees, of theEmployer within the meaning of Section 9,(c) (1) and Section 2(6)and (7) of the Act.4.The Emp+loyer petitioned for a unit, as amended at the hearing,of :All ordinary production and maintenance employees, excludingall office clerical employees, guards, professional, and supervising em-ployees as defined in the Act. The'various classifications of employees3C ci !uConstruction Company,147 NLRB 843.4In view of our determination in this matter,we need not reach the Employer's furthercontention that the Association contract is binding only on those Employers who sign thecontract. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDare welders, punch-press operators, brakehand operators, layout men,assemblers, shear men, material handlers, and stockroom, receivingand shipping, and plant maintenance employees.The parties appar-ently agree that all employees,' except material handlers and stock-room, receiving and shipping, and plant maintenance employees, areproperly within the unit. It is the Union's position that employeesclassified as material handlers and stockroom, receiving and ship-ping, and plant maintenance employees should be excluded as theUnion has never before represented such employees in associationwidebargaining.The record shows that the employees in question are assigned to pro-duction work when time allows, helping assembling and running punchpresses.They spend approximately 20 to 25 percent of their time inproduction work.When not engaged in production work, they assistproduction employees or work in close contact with the productionemployees.They, along with all production employees, are hourlypaid, work in the same plant, and are covered by the same group in-surance plan.Moreover, although not previously covered under theunion multiemployer contract, these employees-4 in number-wouldbe the only employees in a single-employer unit of approximately 40employees not represented even though they presently work under thesame working conditions.On these facts, and the record as a whole,we find that they are properly included and shall so include them inthe appropriate unit.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All ordinary production and maintenance employees of the Em-ployer, including material! handlers and stockroom, receiving and ship-ping, and plant maintenance employees, but excluding all office clericalemployees, guards, professional employees, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]5 The parties stipulated, and we find, that four foremen, Tashman, Fraser, Dorta, andVanderlip,have authorityto hire and fire and that they, plus Plant Manager MervynAdirim and Bruno Onorl,who has supervisory functions,are supervisors as defined in theAct.Weshall, accordingly,exclude them from the appropriate unit.H. C. Ladd and Son,Inc.andBaltimore Building and Construc-tion Trades Council,AFL-CIO.Case No. 5-CA-92665. July 08,1964DECISION AND ORDEROn April 10, 1964, TrialExaminerJames V. Constantine issued hisDecision in the above-entitled proceeding, finding that Respondent148 NLRB No. 7.